                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION
                          NO. 7:20-CV-00033-D


ONSLOW COUNTY,                        )
                                      )
            Plaintiff,                )
                                      )
      vs.                             )      ORDER ALLOWING STAY
                                      )      OF CIVIL PROCEEDINGS
VQ JACKSONVILLE, LLC, at al.          )
                                      )
            Defendants.               )
                                      )

      On motion of the Government, and for good cause shown, it is hereby

      ORDERED that this case shall be stayed for a pe.riod of at least 60 days, up to

and including May 18, 2020.

      SO ORDERED this -1f::_ day of April, 2020.




                                             United States District Judge
